              Case 2:20-cv-04893-CMR Document 1-3 Filed 08/27/20 Page 1 of 3



       EXHIBIT B: INDIVIDUALS INVOLVED IN THE PRICE-FIXING
                           CONSPIRACY
                       (so far as is known to Plaintiff at this time)

                                                                 Employer(s) during the
Name                 Position (if known)
                                                                 Relevant Period

Anne Sather          National Account Manager                    Heritage

Ara Aprahamian       Sales and Marketing Executive               Taro

Armando Kellum       Director of Pricing and Contracts           Sandooz

B.L.                 National Account Executive                  Upsher-Smith

B.P.                 Senior National Accounts Executive          Mylan

Beth Hamilton        Vice President of Marketing                 Apotex

C.B.                 Senior Operations Executive                 Teva

CW-A                 Senior Sales Executive                      Sandoz

CW-B                                                             Sandoz

CW-C                 Senior Sales Executive                      Sandoz

CW-D                                                             Sandoz

CW-E                 Senior Sales Executive                      Glenmark

D.H.                                                             Cardinal Health

Daniel Lukasiewicz                                               Heritage, Zydus, Aurobindo

David Berthold       Vice President of Sales                     Lupin
                     Vice Presdent of Sales for US Generics
David Rekenthaler    (Teva); Vice President of Sales (Apotex)    Teva, Apotex
                     Senior Executive (responsible for generic   Unnamed joint venture
F.H.                 products)                                   between retail pharmacy

G.P. Singh           President                                   Sun
Gloria Peluso-
Schmid                                                           Mayne

Hector Kellum        Senior Executive                            Sandoz

J.H.                                                             Apotex
              Case 2:20-cv-04893-CMR Document 1-3 Filed 08/27/20 Page 2 of 3



J.K.                 Marketing Executive                      Teva

J.L.                 Marketing Manager                        Teva

J.P.                 Director of National Accounts            Teva

James Nesta          Vice President of Sales                 Mylan
                     Senior Key Account Manager; Director of
Jan Bell             National Accounts                       Mylan

Jason Malek          Senior Vice President                    Heritage

Jeffery Glazer       Chief Executive Officer                  Heritage
                     Senior Director of Sales and National
Jill Nailor          Accounts                                 Greenstone

Jim Brown                                                     Glenmark

John Adams           Vice President of Sales and Marketing    Dr. Reddy's

John Dillaway        Executive Vice President                 Ascend

K.G.                 Senior Sales and Marketing Executive     Teva

Keith Fleming                                                 Heritage
                     Director of National Accounts (Teva);
Kevin Green          Associate Vice President of National     Teva, Zydus

M.B.                 Senior National Executive                Par
                     Vice President of Marketing, Pricing and
Marc Falkin          Contracts                                Actavis

Matthew Edelson      Senior National Account Manager          Heritage

Maureen Cavanaugh Senior Executive                            Teva

Michael Aigner       Director of National Accounts            Mylan

Neal O'Mara          Associate Director of National Accounts Heritage
                     Director of Strategic Customer
Nisha Patel          Marketing (Teva)                        AmerisourceBergen, Teva

R.H.                 National Account Executive               Greenstone

R.H.                 National Account Manager                 Greenstone

Rajiv Malik          President                                Mylan

Rich Smith                                                    Heritage
            Case 2:20-cv-04893-CMR Document 1-3 Filed 08/27/20 Page 3 of 3


                   Executive Director of Pricing and
Rick Rogerson      Business Analytics                  Actavis

Robert Cunard      Chief Executive Officer             Aurobindo

S.G.                                                   Sandoz

Satish Metha       Chief Executive Officer             Emcure (Heritage's parent)

Susan Knoblauch    Senior Manager of Sales             Sun

T.C.               Senior Sales Executive              Teva

T.S.               Senior Account Executive            Teva

Tracy Sullivan     Director of National Accounts       Lannett

V.B.               Senior Sales Executive              Dr. Reddy's

Vikas Thapar       President                           Emcure (Heritage's parent)
